21AC-CC00053

CAUSE NO.

CONCORD BAPTIST CHURCH OF
JEFFERSON CITY, INC.,

IN THE CIRCUIT COURT

Plaintiff,
Vv.

§
§
§
§
§ COLE COUNTY, MISSOURI
§
§
CHURCH MUTUAL INSURANCE §
COMPANY, §
§ JUDICIAL DISTRICT

Defendant.

 

PLAINTIFF’S ORIGINAL COMPLAINT

 

TO THE HONORABLE JUDGE OF SAID COURT:
COMES NOW Concord Baptist Church of Jefferson City, Inc. (hereinafter ‘“Plaintiff”’), by

and through its attorney of record, Scott G. Hunziker, and files this action for damages caused by
Church Mutual Insurance Company (hereinafter “Defendant’’) for breach of contract. In addition,
Plaintiff seeks statutory damages along with attorney’s fees resulting from Defendant’s vexatious

refusal to pay Plaintiffs claim under §375.296 R.S.Mo. In support of this action, Plaintiff pleads

 

as follows:
JURISDICTION AND VENUE
1. Plaintiff is a church that owns the property at issue, which is located within Cole
County, Missouri.
2. Defendant is a foreign authorized insurance company with a Statutory Home Office

Address of 3000 Schuster Lane, Merrill, Wisconsin 54452. Defendant is engaged in the business
of selling insurance policies and adjusting insurance claims, including Plaintiff's insurance policy

and subsequent claim in the State of Missouri. This includes the policy Defendant sold to Plaintiff

1 EXHIBIT

Case 2:21-cv-04046-WJE Document 1-1 Filed 03/10/21 lle

 

WY PZLb- bZ0% ‘eb Avemiqay - yWnouI9 aIGQ - pajly Ayeouoe|y
which is at issue in the present case. Defendant may be served with process and a copy of this
Original Complaint by serving the Director of Insurance, Missouri Department of Insurance, at
301 W. High Street, Room 530, Jefferson City, Missouri 65101, or in any other manner consistent
with Missouri law.

3. All or substantially all of the events giving rise to Plaintiff's causes of action
occurred in Cole County, Missouri.

4. Moreover, Plaintiff’s claims involve an action in contract. Jurisdiction and venue
are therefore also proper under Rule 508.010(6) R.S.Mo.

COUNT 1
BREACH OF CONTRACT

 

5. Plaintiff incorporates paragraphs | — 4 as if fully incorporated below.

6. Plaintiff owns the property at issue (hereinafter the “Property’’), which is located at
3720 W. Truman Blvd., Ste. H, Jefferson City, MO 65109.

7. Defendant is an insurance provider selling insurance policies and related coverage
within the State of Missouri.

8. Defendant sells such policies through its authorized agents.

9. Plaintiff purchased a policy of insurance from Defendant (hereinafter the “Policy”),
which was in effect when the underlying covered event occurred.

10. The Policy promised to insure Plaintiff against damage to the property caused by
certain weather-related events.

11. Pursuant to their obligation as a policyholder, Plaintiff made complete payments of
all related insurance premiums in a timely fashion. Moreover, the covered damage occurred during

the time period in question.

Case 2:21-cv-04046-WJE Document 1-1 Filed 03/10/21 Page 2 of 5

WY P2:LL- $207 “QL Avenigay - WNdID BOD - pala Ajjesluonoe|y
12. On or about March 27, 2020, the Property at issue suffered significant damages as
a result of a severe weather-related event which included both significant wind and hail.

13. | Subsequently, on or about March 30, 2020, Plaintiff timely and properly notified
Defendant of the property damage to the Property. Unfortunately, Plaintiff and Defendant
disagreed regarding the total damages to the Property as a result of the weather-related event,
specifically hail and lightning.

14. On June 3, 2020, Plaintiff provided Defendant with a written demand for appraisal.
Plaintiff and Defendant did not agree on the terms of the appraisal and Plaintiff provided Defendant
with an updated demand for appraisal on December 3, 2020.

15. Plaintiff and Defendant were unable to agree on the terms of the appraisal which
has necessitated the filing of this lawsuit.

16. Damage to Plaintiff's property was not caused by the acts or omissions of Plaintiff.

17. Damage to Plaintiff's property and its cause are of the kind specifically covered in
Plaintiff's policy.

18. Damage to Plaintiff’s property was caused by hail, along with wind damage to the
church’s tile roofing, thermoplastic polyolefin roofing, siding, and vents.

19. The damage to Plaintiff's property occurred during the applicable policy period.

20. ‘Plaintiff's written demand for settlement was propounded on Defendant, pursuant
to the contract and §375.296 R.S.Mo.

21. Repair estimates and related damages to the property exceed $500,000.00.

22. The value of the Property has also diminished by an amount to be determined by a

jury.

Case 2:21-cv-04046-WJE Document 1-1 Filed 03/10/21 Page 3 of 5

WY VZ:Lb - L202 ‘aL Arenigag - ynoitg e090 - pally Ajjeatuosoe/y
23. Plaintiff has incurred, and continues to incur, substantial attorney’s fees in this
matter.

WHEREFORE, Plaintiff prays this Court enter judgment in its favor on Count I, that it
award fees and damages as determined by a jury, and for such other relief as the Court deems just
and proper.

COUNT II
VEXATIOUS REFUSAL

24. Plaintiff incorporates paragraphs 1 — 20 as is fully incorporated below.

25. Defendant has an ongoing contractual duty to Plaintiff to investigate and settle
Plaintiff's claim in a timely fashion.

26. Defendant also has a statutory duty to investigate and settle Plaintiff's claim.

27. Plaintiff has made good faith demand for settlement pursuant to the subject
insurance contract and §375.296 and has further provided all necessary documents requested by
Defendant.

28. Defendant has failed to properly investigate and settle Plaintiffs claim.

29. Defendant has long known of all of Plaintiff's damages regarding the present claim,
but has improperly investigated and evaluated same, failing to pay the total sum owed.

30. Plaintiff has incurred additional economic damages and attorney’s fees as a result
of Defendant’s vexatious refusal.

31. Plaintiff seeks recoupment of interest as well as its attorney’s fees in an amount to
be determined by a jury.

WHEREFORE, Plaintiff prays this Court enter judgment in favor of Plaintiff on Count II,
that it award fees and damages as determined by a jury, and for such other relief as the Court deems

Just and proper.

Case 2:21-cv-04046-WJE Document 1-1 Filed 03/10/21 Page 4 of 5

WY bZ:bb - bZ0z ‘QL Auenigas - ynoI19 ajo9 - pall Ajjesiuonoa/
CONCLUSION

Plaintiff prays that judgment be entered against Defendant, that Plaintiff be awarded all of
their actual damages, consequential damages, prejudgment interest, additional statutory damages,
post judgment interest, penalty damages, reasonable and necessary attorney fees, court costs, and
for all such other further relief, whether pled or unpled within this Original Complaint, to which

Plaintiff may be justly entitled.
PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY ON ALL TRIABLE ISSUES

Respectfully submitted,

Scott G. Hunziker

Missouri Bar No. 50400

Zerbe, Miller, Fingeret, Frank & Jadav
3009 Post Oak Blvd., Suite 1700
Houston, TX 77056

Telephone: (713) 350-3523

Facsimile: (713) 350-3607
shunziker@ZMFLaw.com

 

ATTORNEYS FOR PLAINTIFF

Dated: February 16, 2021

Case 2:21-cv-04046-WJE Document 1-1 Filed 03/10/21 Page 5 of 5

WY PZ:LL - LZ0Z ‘Qt Aseruqas - ynauig ajo9 - pally Ajjeoiuo.nse|y
